DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 8/25/2021, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claim 6.  The claim rejection under 35 U.S.C. § 112, 2nd paragraph for claim 5 has been overcome by the amendment and has hereby been withdrawn for consideration.  The objection of claims 4-6 has been withdrawn in view of the amendment, filed 8/25/2021, as well as, the cancellation of claim 6.  The rejection of claim 3 under 35 USC 112(d) has been overcome by the amendment and has hereby been withdrawn.  


Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 8/25/2021, with respect to claims 1-5 and 7-8 have been fully considered and are persuasive.  The rejection of claims 1-3 and 7-8 under 35 USC 102(a1) as being anticipated by Suzuki et al (8,864,044) has been withdrawn. The method of Suzuki differentiates from the instantly claimed invention since Suzuki requires and/or depends on the addition of an organic solvent (true solvent) in the UV curing type paint composition in the method of the composition, as set forth by the teachings at col. 12, lines 15-24.  The instantly claimed invention excludes the use of an organic solvent (true solvent) in the UV curable coating material.  Thus the instant claims are differentiated over the closest prior to Dean (cited in the previous rejections).  

Allowable Subject Matter

Claims 1-5 and 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reasons for allowance are the instant claims are distinguished over the closest prior art to Dean et al (8,864,044) for the reasons set forth above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc